193 F.2d 42
Ruth H. STANSBURY, Appellantv.Grace B. GRABER, Appellee.
No. 10919.
United States Court of Appeals District of Columbia Circuit.
December 6, 1951.

Appeal from the United States District Court for the District of Columbia.
Walter M. Evans, Richmond, Va., for appellant.
John J. O'Brien, Washington, D. C., with whom Henry J. Siegman, Washington, D. C., was on the brief, for appellee.
Before CLARK, WILBUR K. MILLER, and WASHINGTON, Circuit Judges.
PER CURIAM.


1
We find no error in the record. Therefore, the decision of the District Court is


2
Affirmed.